Exhibit 10-A

LEASE

                    THIS LEASE, made as of the 8th day of February, 2006, by and
between Big-Shoe Properties, LLC, an Indiana limited liability company
(“Landlord”) and Shoe Carnival, Inc., an Indiana corporation (“Tenant”).

WITNESSETH:

                    In consideration of the mutual covenants contained herein,
Landlord and Tenant agree as follows:

                    1.       Leased Premises.  Landlord hereby leases to Tenant
and Tenant hereby leases from Landlord that certain parcel of real estate
containing approximately 42.61 acres located in Vanderburgh County, Indiana,
described in Exhibit A attached hereto and incorporated herein by this
reference, together with all rights, interest and privileges therein or
appurtenant thereto, including any existing or necessary easements of access to
the Real Estate and/or on, over and across any adjacent or abutting parcels,
whether owned by Landlord or otherwise, and all permits and approvals therefor
(the “Real Estate”), the building (the “Building”) to be constructed by Landlord
thereon, shown and described on Exhibit A-1 (“Site Plan”) attached hereto and
incorporated herein by this reference, which such Building will consist of
approximately four hundred nine thousand three hundred fifty (409,350) square
feet (measured from the exterior face of all exterior walls), of which four
hundred one thousand two hundred fifty (401,250) square feet shall be
distribution center/warehouse space and eight thousand one hundred (8,100)
square feet shall be office space, and related improvements to be constructed on
the Real Estate by Landlord and used in connection with the Building and
Tenant’s operations therefrom, including but not limited to curb cuts, access
drives, roadways, parking areas and loading docks (the “Improvements”). The Real
Estate, Building and Improvements are collectively referred to as the “Leased
Premises”, and the boundary description of the Leased Premises is outlined on
the Site Plan attached hereto.  The address of the Leased Premises is 15001 N.
Highway 57, Evansville, Indiana 47720. 

                    Notwithstanding the foregoing or anything in this Lease to
the contrary, within ten (10) days after execution of this Lease, Landlord shall
deliver to Tenant the following:  (a) current owner’s title insurance policy,
including copies of any exceptions thereto; (b) current survey of the Real
Estate, including the location of all easements, rights of way, above and/or
below ground utilities, and metes and bounds description of the boundary lines
of the Real Estate; (c) platted subdivision or proposed plat of subdivision (if
applicable) with respect to the balance of any property owned by Landlord and
adjacent to or abutting the Leased Premises but not otherwise herein Leased to
Tenant; (d) existing environmental assessments of the Real Estate and any
correspondence or orders from any jurisdictional authorities in connection with
the presence or alleged presence of hazardous materials on or adjacent to the
Real Estate; and (e) evidence of Landlord’s proper and lawful formation, good
standing and authority to enter into the Lease with Tenant (the “Due Diligence
Documents”).  In the event Tenant objects to any matters of title or survey or
there shall be any environmental condition or presence or alleged presence of
hazardous materials on or about the Real Estate, Tenant shall provide Landlord
with written notice thereof and Landlord shall be obligated to cure any and all
such objections prior to the Commencement Date.  Notwithstanding the foregoing,
in the event the said objections are of a type that may not reasonably be cured
within such time period, or are otherwise not susceptible to cure, Landlord
shall have the right and option to relocate the Leased Premises to a site in the
immediate vicinity comparable in all respects to the existing site; provided,
however, the Scheduled Completion Date and each Partial Completion Date shall
not be altered, nor shall Tenant incur any additional cost or expense.




                    2.       Lease Term and Holding Over.

                    (a)     The original term of this Lease (the “Lease Term”)
shall be for a period of fifteen (15) Lease Years (as defined below), commencing
on the later of December 1, 2006 or the Date of Substantial Completion (as
defined in Subsection 5(b)) (the “Commencement Date”), and ending at 11:59 p.m.
on the day before the one hundred eightieth (180th) monthly anniversary of the
Commencement Date if the Commencement Date is the first day of a calendar month
or the first day of the first calendar month following the Commencement Date if
the Commencement Date is not the first day of a calendar month.  

                    (b)     Provided Tenant is not in default at the time it
gives notice, Tenant shall have the right to extend the initial Lease Term of
the Lease, for up to three (3) additional, successive periods of five (5) years
each (each a “Renewal Term”), by providing written notice of its election to
exercise any such Renewal Term not less than one hundred eighty (180) days prior
to the expiration of the original Lease Term or then current Renewal Term.  For
each Renewal Term, all terms of this Lease shall remain the same except for this
Section; provided, however, Rent for the first such Renewal Term shall be
adjusted to reflect the increase in the cost of living index of the Bureau of
Labor Statistics for All Urban Consumers for all Cities during Lease Years 11
through 15, Rent for the second Renewal Term shall be adjusted to reflect the
increase in such cost of living index during Lease Years 16 through 20, and Rent
for the third such Renewal Term shall be adjusted to reflect the increase in
such cost of living index during Lease Years 21 through 25.  In the event that
the U.S. Government shall discontinue the issuance of the Index, then the rental
adjustment provided for herein shall be made on the basis of changes in the most
comparable and recognized cost of living index then issued by the Government. 
Notwithstanding the foregoing, all Rent adjustments as hereinabove determined
shall be limited to fifteen percent (15%) per adjustment.  No adjustments shall
be made in the event of a negative index.  In the event Tenant shall exercise
any Renewal Term, the Lease Term shall also include such Renewal Term(s).

                    (c)     Tenant’s failure to provide Landlord written notice
of intent to exercise a Renewal Term one hundred eighty (180) days prior to
expiration of the original Lease Term or then current Renewal Term shall relieve
Landlord of any and all responsibility to renew Tenant’s Lease.

                    (d)     If Tenant holds over and remains in possession of
the Leased Premises at the expiration of the Lease Term after written notice
from Landlord to vacate, then such holding over and continued possession shall
create a tenancy from month to month (which either party may terminate by
providing thirty (30) days written notice to the other) upon and subject to the
same terms and conditions of this Lease in effect when the Lease Term expires,
except for the length of the term of this Lease and except that the Rent shall
be one hundred twenty-five percent (125%) of the Rent payable at the time of
expiration. 

                    3.       Rent.

                    (a)     Beginning on the Commencement Date, Tenant shall pay
to Landlord monthly rent (the “Rent”) for the Leased Premises in an amount equal
to One Hundred Twelve Thousand Five Hundred Seventy-One and 30/100 Dollars
($112,571.30) which is equal to Three Dollars and Thirty Cents ($3.30) per
square foot during the first (1st) through tenth (10th) Lease Years of the Lease
Term, and an amount equal to One Hundred Twenty-Three Thousand Eight Hundred
Twenty-Eight and 38/100 Dollars ($123,828.38) which is equal to Three Dollars
and Sixty-Three Cents ($3.63) per square foot during the eleventh (11th) through
fifteenth (15th) Lease Years of the Lease Term.  Rent shall be payable in
advance, without notice or demand, on the first day of each full calendar month
during the Lease Term; provided, however, if the Commencement Date is on a date
other than the first day of a calendar month,

-2-




then the Rent payable hereunder for such partial calendar month at the beginning
of the Lease Term shall be an amount equal to the monthly installment of Rent
otherwise then in effect, divided by the number of days in the full calendar
month during which the Lease Term commences, and multiplied by the number of
days of the Lease Term in such partial calendar month.  Rent for such partial
month at the beginning of the Lease Term shall be paid at the time the first
full monthly installment of Rent is due.  Rent for any partial month at the end
of the Lease Term shall be similarly prorated. 

                    (b)     If any Rent shall become overdue for a period in
excess of five (5) days after notice of non-payment is provided to Tenant, then
such unpaid Rent shall bear interest from the date due to the date of payment at
an annual rate equal to the prime rate then in effect or established by JPMorgan
Chase Bank, N.A. (the “Prime Rate”), plus three percent (3.0%).  Such interest
shall be in addition to, and not in lieu of, any other right or remedy that
Landlord may have hereunder.

                    (c)     All payments of Rent required to be made, and all
statements required to be delivered, by Tenant to Landlord shall be made and
delivered to Landlord at its address set forth in Section 23, or to such other
address as Landlord specifies to Tenant in accordance with that Section.

                    (d)     The term “Lease Year” as used herein shall mean a
successive period of twelve (12) calendar months. 

                    4.       Representation and Warranties of Landlord. 
Landlord represents and warrants as follows:

                    (a)     The Real Estate is and, when constructed, the
Improvements will be, in compliance with all applicable statutes, orders,
regulations, rules, covenants and restrictions including, but not limited to,
federal, state or local regulations or laws pertaining to pollution or zoning.

                    (b)     There are not presently pending or threatened any
litigation, action, investigation, special assessments or condemnation actions
affecting the Real Estate or any part thereof, nor has Landlord received any
notice of any of the foregoing being contemplated.

                    (c)     Landlord has not received any notification from any
governmental agency, authority or instrumentality of any pending or threatened
assessments on or against the Real Estate.

                    (d)     There are no fuel, chemical or other storage tanks
located on the Real Estate.

                    (e)     The Real Estate has not been used for the treatment,
storage or disposal of or otherwise contaminated by any toxic, hazardous or
special wastes, substances, materials, constituents, pollutants or contaminants
(as defined by federal, state or local laws, statutes, ordinances, rules or
regulations), except as a coal transfer facility, a prior mine portal opening,
and related activities, which Landlord represents and warrants shall in no way
subject Tenant to liability for clean-up or remediation or otherwise subject
Tenant to any fines or impositions, nor does such prior use create a health risk
to Tenant, its employees, agents, representatives and/or contractors.

                    (f)     No claim, action, suit, or proceeding relating to
the Real Estate or the transaction contemplated by this Lease is pending or, to
the best of Landlord’s knowledge, threatened against Landlord or the Real Estate
before any court or other governmental authority or arbitration tribunal, and
there is no outstanding judgment, order, writ, injunction, decree, or award
against or affecting the Real Estate.

                    (g)     A portion of the Real Estate as depicted on the Site
Plan is a “wetlands”; however, Landlord has in its possession (and will deliver
to Tenant for review) Army Corps of Engineers

-3-




Permit #_200401247-jea and Section 401 Water Quality Certification IDEM #
2004-709-82-JWR-A permitting Landlord to construct the Leased Premises as herein
contemplated, including any subsequent expansion thereof, and further permitting
Tenant to operate on and within the Leased Premises for the purposes herein
contemplated.

                    (h)     Landlord represents and warrants that the Leased
Premises is not in a flood plain for purposes of any applicable law, rule,
regulation, or ordinance and for insurance purposes. 

                    (i)      There are no parties in possession of any portion
of the Real Estate, whether as lessees, tenants at sufferance, trespassers, or
otherwise, and the Leased Premises will be delivered to Tenant free and clear of
any encumbrances except Permitted Exceptions (defined below) and free of any
occupants or persons claiming a right to possession therein.

                    (j)     There are no changes pending in any applicable laws,
ordinances or restrictions, or any judicial or administrative action, or any
action by adjacent land owners, which would prevent, limit or impede the use of
the Real Estate for the purposes contemplated by Tenant.

                    (k)     Landlord has good, marketable and insurable title in
the Real Estate, subject only to the matters disclosed on the attached Exhibit B
(the “Permitted Exceptions”), incorporated herein by this reference.

                    5.       Landlord’s Work.

                    (a)     Landlord shall construct or cause the construction
of the Building and the Improvements, and any necessary or appropriate off-site
improvements (the “Off-Site Improvements”), including the Ruston Lane road
improvements, acceleration and deceleration lanes, traffic signalization and
control devices, curb cuts and driveways, on-site and/or off-site retention
ponds, storm water and sanitary sewer drainage, and easements for access,
maintenance and use thereof (collectively, the “Landlord’s Work”), in
substantial compliance with the plans and specifications which Landlord shall
cause to be prepared and submitted to Tenant for its approval, which shall not
be unreasonably withheld, conditioned or delayed.  Landlord and Tenant have
agreed to a set of preliminary plans for site design and building and office
design, as more particularly described in Exhibit C attached hereto and
incorporated herein by this reference, and specifications attached hereto as
Exhibit D and incorporated herein by this reference (collectively the “Plans and
Specifications”).  Once the parties have approved final plans for the Leased
Premises, the same shall be attached hereto as Exhibit C-1 and shall be
incorporated herein by this reference, and shall supercede the preliminary plans
initially attached to this Lease as Exhibit C.   Landlord shall, at its sole
costs and expense: (i) obtain all permits and approvals necessary for the
completion of Landlord’s Work; (ii) complete Landlord’s Work in compliance with
all applicable laws, statutes, ordinances, rules and regulations; and (iii) pay
all taxes and fees (including but not limited to all tap-in and impact fees)
applicable to the construction and delivery of the Leased Premises.

                    (b)     Landlord shall receive up to three (3) subcontractor
bids for any changes to the final Plans and Specifications (any such change a
“Change Order”).  Landlord and Tenant shall review Change Order bids together.
Landlord and Tenant shall agree in writing which subcontractor bid is elected
for completion of said Change Order. All Change Orders must be approved in
writing by both Landlord and Tenant prior to Landlord initiating any Change
Order.  For each additional Thirty-Eight Thousand Dollars ($38,000.00) in Change
Order cost requested by Tenant, the annual Rent per square foot shall go up by
an amount equal to $.01.

                    (c)     Landlord shall complete Landlord’s Work and deliver
the Leased Premises to Tenant according to the Project Milestones Schedule
(including but not limited to each specific

-4-




“Partial Completion Date” therein identified) as set forth in the attached
Exhibit E, but in no event later than December 1, 2006 (the “Scheduled
Completion Date”).  If Landlord reasonably anticipates that the Leased Premises
may not be delivered to Tenant by the Scheduled Completion Date, Landlord shall
provide Tenant with written notice thereof not later than thirty (30) days prior
to the Scheduled Completion Date.  On the Scheduled Completion Date, Landlord
shall deliver to Tenant a copy of a certificate of substantial completion issued
by its architect indicating that the Building and the Improvements have been
completed in accordance with the Plans and Specifications and the requirements
of this Lease, subject to identified “punch-list” items which do not materially
affect Tenant’s ability to use the Building and the Improvements for the purpose
of conducting its normal business operations.  Within ten (10) business days
after the Scheduled Completion Date, or such earlier date that Landlord shall
deliver the Leased Premises to Tenant substantially complete and otherwise in
the condition required by the terms of this Lease, Tenant shall complete its
inspection of the Leased Premises.  If Tenant agrees that the Building and
Improvements are substantially complete, subject only to Landlord’s punch-list
items, Tenant shall promptly confirm substantial completion of the Building and
Improvements in writing to Landlord, and the date of such confirmation shall be
the “Date of Substantial Completion”, and Rent shall commence as scheduled in
Section 3(a).  The parties will resolve any dispute concerning substantial
completion in good faith; all punch-list items shall be complete and final
completion achieved within thirty (30) days of the Date of Substantial
Completion.

                    (d)     Notwithstanding the foregoing, Landlord agrees to
complete construction of the south thirty percent (30%) of the distribution
center/warehouse space on or before July 5, 2006 (the “First Partial Completion
Date”), and thereafter to complete such portion of the construction as required
by each respective Partial Completion Date, as outlined in the Project
Milestones Schedule as set forth in the attached Exhibit E, reasonable delays
caused by force majeure, extreme weather conditions and acts of God excepted
(notice thereof to be provided to Tenant within two (2) business days after such
occurrence causing delay).  Such construction as is required by the First
Partial Completion Date shall be sufficiently complete by such date to allow
Tenant to install, and secure, its trade fixtures.  After such time, Tenant will
be provided access to the distribution center/warehouse space to begin
installation of Tenant’s trade fixtures and equipment.  Tenant will not
interfere with scheduled on-going construction activities of Landlord.

                    (e)     Landlord and Tenant recognize that time is of the
essence with regard to completion of Landlord’s Work, including but not limited
to each Partial Completion Date, and that Tenant will suffer business
interruption and financial loss if the work is not partially and/or totally
completed, as the case may be, within the time specified in Subsections 5(c) and
(d).  The parties also recognize the delays, expenses and difficulties involved
in proving in any legal proceeding the loss suffered by Tenant if the work is
not totally completed and the Leased Premises delivered to Tenant on time. 
Accordingly, instead of requiring any such proof, Tenant and Landlord agree that
as liquidated damages for delay (but not as a penalty) Tenant shall receive as a
credit against Rent hereunder, an amount equal to One Thousand Dollars
($1,000.00) for each day past the time specified in Subsections 5(c) and (d)
(and each such Partial Completion Date) required to partially and/or fully
complete, as the case may be, Landlord’s Work and deliver the Leased Premises to
Tenant in the condition required by the terms of this Lease.  Tenant and
Landlord agree that the above estimate of liquidated damages is a reasonable
effort by both parties to quantify the amount of damages likely to be suffered
by Tenant in the event of delay in completion and delivery of the Leased
Premises.

                    (f)     To allow Landlord to meet the above mentioned
Project Milestones Schedule, Tenant agrees to reimburse Landlord for the actual
cost of any necessary use of Lime Stabilization and Cold Weather Concrete
Additives. Any such cost reimbursement shall be resolved as an adjustment to
Rent per square foot as determined in accordance with Section 5(b) above.  The
use of any Lime

-5-




Stabilization or Cold Weather Concrete Additives shall be approved by both
Landlord and Tenant prior to its installation or use.  If Tenant does not
approve use of such materials, then the Project Milestones Schedule shall be
extended an equal number of days the project is delayed.

                    (g)     Tenant is responsible for the following improvements
to the Leased Premises:

 

i.

Internal computer wiring;

 

 

 

 

ii.

Internal phone wiring;

 

 

 

 

iii.

Building signage;

 

 

 

 

iv.

Distribution Equipment;

 

 

 

 

v.

Internal utility connectivity to Distribution Equipment from Landlord installed
electrical panels in the location required by the Plans and Specifications
(provided, however, Tenant may enter into a large power agreement directly with
the service provider for the geographic area in which the Leased Premises is
located, and in that regard, Tenant shall have the right to convey – and
Landlord shall cooperate and executed such documents as may be reasonably
necessary – an easement for access, construction, installation and maintenance
as may be necessary or appropriate in connection with such large power
agreement);

 

 

 

 

vi.

Specialized equipment;

 

 

 

 

vii.

Displays;

 

 

 

 

viii.

Special lighting (not identified in the specifications attached hereto as
Exhibit D).

                    (h)     Representations and Warranties Concerning
Construction.  Landlord represents and warrants that:

 

i.

The Building and Improvements will meet all applicable laws, ordinances, codes
and regulations, the usual design wind loads, roof loads and other criteria
utilized in the locale of the Leased Premises, and Tenant’s requirements of
function and quality.  Any design, engineering, architectural or other
professional service to be performed hereunder which requires personnel licensed
under the laws of the State of Indiana will be performed by such licensed
personnel.  Any design, engineering, architectural or other professional service
under this Lease shall be provided in a good and workmanlike manner and in
conformity with the standards of reasonable care and skill of the profession for
services of the type provided.

 

 

 

 

ii.

All the materials and equipment used in the construction of the Building and
Improvements shall be new and first quality, and all Work will be of good
quality, free from improper workmanship and defective materials and in
conformance with the Plans and Specifications and this Lease.

 

 

 

 

iii.

Landlord shall collect all written warranties and equipment operation and
maintenance manuals and deliver them to Tenant.  All the benefits of the
warranties obtained by Landlord from its subcontractors, vendors, etc., shall be
passed to Tenant at the end of the warranty period set forth in the following
subparagraph.

-6-




 

iv.

Landlord agrees to correct all work defective in material or workmanship or not
in conformance with the Plans and Specifications and this Lease.

                    6.       Taxes.

                    (a)     Tenant shall reimburse Landlord for all tax bills
received by Landlord during the Term of the Lease to the extent any such taxes
were assessed during and pertain to a period of occupancy by Tenant.  In this
regard, Landlord shall provide Tenant with a copy of the bill for real estate
taxes with respect to the Leased Premises within ten (10) days after receipt of
the same by Landlord.  Tenant shall make payment to Landlord of such real estate
taxes within ten (10) days after receipt of the bill submitted by Landlord. 
Landlord shall pay such real estate taxes directly to the taxing authority and
shall provide Tenant with proof of payment not later than twenty (20) days after
Tenant shall deliver payment to Landlord as herein required.  Payment of tax
bills shall be made in a timely fashion that gives the Tenant the benefit of any
available discounts.  Any such tax bills received by Landlord during the first
and last years of the Term of this Lease shall be prorated for the applicable
number of days Tenant occupied the Leased Premises.

                    (b)     Tenant shall pay and discharge, as and when due:
(i) all taxes, levies, and charges imposed on, against, or with respect to the
conduct of its business operations in, on, or from the Leased Premises; and
(ii) all taxes, levies, and charges imposed on, against, or with respect to its
trade fixtures, equipment, inventory, and other personal property in, on, or
about the Leased Premises. 

                    (c)     Notwithstanding the foregoing, Tenant, at its cost
and expense, shall have the right to contest, in the manner prescribed by law,
the real estate taxes levied on, against, or with respect to the Leased Premises
or the valuation of the Leased Premises for purposes of calculating such real
estate taxes.  Landlord shall cooperate with Tenant in contesting any such
taxes, including, without limitation, executing documents in connection
therewith; provided that Tenant shall bear all actual and reasonable costs
associated with Landlord’s cooperation. 

                    (d)     The benefit of all tax phase-in or other economic
incentives obtained in connection with the Leased Premises shall be for the
benefit of Tenant.  Landlord shall cooperate with Tenant in receiving all tax
abatement, including executing all documents in connection therewith.

                    7.       Use and Compliance with Laws.

                    (a)     The Leased Premises may be occupied and used for any
lawful purpose.  Tenant shall keep the Leased Premises in a clean and orderly
condition.  Tenant shall not knowingly use the Leased Premises or maintain them
in any manner constituting a violation of any ordinance, statute, regulation, or
order of any governmental authority, including without limitation zoning
ordinances, nor shall Tenant maintain, permit or suffer any public nuisance to
occur or exist on the Leased Premises.

                    (b)     Tenant shall not permit any waste to the Leased
Premises, or use or permit the use of the Leased Premises for any unlawful
purpose.

                    (c)     Tenant shall comply with all laws, ordinances,
rules, regulations, orders and decrees of any governmental entity or personnel
now or hereafter affecting or relating to the Leased Premises or the use
thereof.

-7-




                    (d)     Tenant shall properly dispose of any chemicals,
metals, garbage, trash or other industrial by-products and incidentals to
Tenant’s business and shall use leakproof and fireproof containers and the
expense of any breakage, stoppage, contamination, spillage or damage resulting
from a violation of this provision shall be borne by Tenant.

                    (e)     Landlord shall indemnify and hold harmless Tenant,
and any party affiliated with Tenant, from and against any and all claims,
judgments, liabilities, losses, costs, and expenses (including, without
limitation, reasonable attorneys’ fees and court costs) arising from, or in
connection with:  (i) any escape, storage, usage, or spillage of any Hazardous
Substances in, on, or about the Leased Premises prior to the Lease Term; or
(ii) any escape, storage, use or spillage of any Hazardous Substances to or from
the Leased Premises by Landlord (or its employees, agents, contractors,
invitees, or licensees) during the Lease Term, whether or not such storage,
usage, or transportation constitutes a failure of Landlord fully to observe or
perform its obligations under this Lease.

                    (f)     Tenant shall indemnify and hold harmless Landlord,
and any party affiliated with Landlord, from and against any and all claims,
judgments, liabilities, losses, costs, and expenses (including, without
limitation, reasonable attorneys’ fees and court costs) arising from, or in
connection with:  (i) any escape, storage, usage, or spillage of any Hazardous
Substances in, on, or about the Leased Premises during the Lease Term not caused
by Landlord or its employees, agents, contractors, invitees, or licensees; or
(ii) any transportation of any Hazardous Substances to or from the Leased
Premises by Tenant (or its employees, agents, contractors, invitees, or
licensees) during the Lease Term, whether or not such storage, usage, or
transportation constitutes a failure of Tenant fully to observe or perform its
obligations under this Lease.

                    (g)     Hazardous Substances means (i) any “hazardous
wastes” as defined under RCRA, (ii) any “hazardous substances” as defined under
CERCLA, (iii) any toxic pollutants as defined under the Clean Water Act,
(iv) any hazardous air pollutants as defined under the Clean Air Act, (v) any
hazardous chemicals as defined under TSCA, (vi) any hazardous substances as
defined under EPCRA, (vii) radioactive materials covered by the Atomic Energy
Act, (viii) similar wastes, substances, pollutants, chemicals regulated under
analogous state and local laws, (ix) asbestos, (x) polychlorinated biphenyls,
(xi) petroleum and petroleum products or synthetic fuels, (xii) any substance
the presence of which on the property in question is prohibited under any
applicable environmental law; and (xiii) any other substance which under any
applicable environmental  law requires remediation or special handling or
notification of or reporting to any federal, state or local governmental entity
in its generation, use, handling, collection, treatment, storage, recycling,
treatment, transportation, recovery, removal, discharge or disposal.

                    8.      Condition, Alterations and Additions.

                    (a)     Tenant, at its cost and expense, may install in the
Building such trade fixtures, equipment and other personal property as Tenant
determines to be necessary or appropriate to conduct its business.  Tenant, at
its cost and expense, also may make non-structural alterations, improvements or
additions to the interior of the Building if Tenant delivers to Landlord a
written notice describing the proposed alteration, improvement or addition to
Landlord.  Tenant shall make no alterations, improvements or additions of or to
the exterior of the Building, without the prior written consent of Landlord. 
Except for a gazebo or similar structure, which Landlord has expressly approved,
Tenant shall make no structural alterations, improvements or additions of or to
any part of the Leased Premises, without the prior written consent of Landlord. 
All improvements, alterations and additions to the Leased Premises, excepting
only Tenant’s personal property, equipment and trade fixtures, shall become the
sole property of Landlord upon the expiration of the Lease Term or earlier
termination of this Lease.

-8-




                    (b)     Tenant may install exterior signs on the Building
and on or about the Leased Premises in accordance with local ordinances.  Tenant
shall pay all costs and expenses of installing any such signs, and, prior to
installing any such signs Tenant shall obtain all required permits and
approvals.  Tenant shall repair any damage caused by the installation,
maintenance and/or removal of its sign.

                    (c)     Subject to then current building codes, setback and
zoning requirements, Tenant shall have the right to expand the Leased Premises,
in the area identified on the Site Plan as the “Expansion Area”, at any time
during the Lease Term.  In the event Tenant elects to expand the Leased
Premises, Tenant shall provide Landlord with written notice thereof not less
than one hundred twenty (120) days prior to the anticipated commencement of
construction activities, and Landlord and Tenant shall thereafter enter into
good faith negotiations regarding the proposed plans and specifications for any
such expansion improvements proposed by Tenant, the cost and expense of design,
permitting and construction of same, and any proposed increase in Rent or other
charges hereunder if applicable.

                    (d)     During the Lease Term, Tenant shall, at Tenant’s
sole cost and expense, take all action, including any required alterations,
necessary to comply with the Americans with Disabilities Act of 1990 (“ADA”), 42
U.S.C. §12101 et seq., as modified and supplemented from time to time, including
any local codifications and extensions thereof, which shall, with respect to the
Leased Premises. 

                    9.       Utilities.  Tenant shall pay and be responsible for
all utility and service charges incurred or used in, on, or about the Leased
Premises during the Lease Term, including, but not by way of limitation, all
charges for water, sewer, gas, electricity, telephone, cable television,
security systems, and other public utilities of every kind and character
furnished to the Leased Premises as well as any and all charges for janitorial
and other cleaning services incurred in connection with Tenant’s use of the
Leased Premises.

                    10.     Maintenance and Repairs.

                    (a)     For the period of the first year of the Lease Term
(“Warranty Period”), Landlord, at its cost and expense, shall provide all
necessary repairs and replacements to the Building and the Improvements, other
than routine maintenance and upkeep; provided that Landlord shall not be
responsible for making any repairs or replacements which are caused by: (i) any
negligence or intentional or willful misconduct of Tenant or its employees,
contractors, or agents; (ii) Tenant’s failure to perform any maintenance items
for which Tenant is responsible; (iii) installation or maintenance by Tenant of
any exterior signs, satellite dishes, antennae, communications facilities, or
equipment, lines, or cable; (iv) installation or maintenance by Tenant of any
trade fixtures, equipment, or other personal property; or (v) Tenant making any
alterations or improvements to the Leased Premises; all of which repairs and
replacements shall be made by Tenant at its cost and expense.  Upon the
expiration of the Warranty Period, Landlord shall assign to Tenant all
warranties which: (i) may be extended to Landlord by manufacturers, suppliers,
or contractors in connection with the completion of Landlord’s Work; and
(ii) cover the Building.

                    (b)     Maintenance of Leased Premises:

 

                    i.     After the expiration of the Warranty Period, the
non-structural portions of the interior of the Building shall be maintained by
Tenant, including, but not limited to, interior wall and floor coverings,
painting, and regular normal maintenance of heating, air conditioning, plumbing
and doors.

 

 

 

                    ii.     The exterior of the Building shall be maintained as
follows:

-9-




 

                    (a)     Landlord shall be responsible for the structural
members, roof, and utility connections.

 

 

 

                    (b)     If the sub-grade under concrete or paved areas shall
fail due to no fault of Tenant, Landlord shall be responsible for repairs to
and/or replacement of the sub-grade and concrete and any and all necessary and
appropriate repairs to and/or replacement of the parking areas, driveways,
curbs, sidewalks and similar capital improvements caused by such subsidence.

 

 

 

                    (c)     After the expiration of the Warranty Period, Tenant
shall be responsible for the doors, windows, guttering and all exterior
lighting.


 

                    iii.     After the expiration of the Warranty Period,
mechanical, electrical, plumbing, heating and air conditioning units, including
repair and replacement, within the Building shall be the responsibility of the
Tenant; provided, however, Tenant may replace any such systems in its reasonable
discretion any decision regarding the timing and necessity of any such
replacement shall be made solely by Tenant; provided, further, that if Tenant
shall surrender the Leased Premises to Landlord, and notwithstanding anything in
this Lease to the contrary, the above mechanical, electrical, plumbing and
heating and air conditioning systems shall be in working condition.

 

 

 

                    iv.     Except as covered by the Landlord’s limited one (1)
year warranty, and except for subsidence failures as above stated, Tenant shall
maintain the driveways, parking areas, curb cuts, curbing, and sidewalks and
shall maintain and repair the grounds located within the Leased Premises,
including landscaping, lawn care and snow removal.

 

 

 

                    v.     After the expiration of the Warranty Period, Tenant
shall be responsible for any maintenance or repair not mentioned in this Lease. 
This is a net Lease, the intent being the rent received by the Landlord shall be
free of any expense in connection with the care, maintenance and operation of
the Leased Premises unless otherwise specified in this Lease.

                    (c)     Notice.  Tenant shall give Landlord prompt written
notice of the need for any maintenance, replacement or repairs which Landlord is
obligated to make under foregoing Subsections 10(a) or (b) and of any material
damage to the Leased Premises or any part thereof.

                    11.     Assignment and Subletting.

                    (a)     Except as set forth in paragraph (b) below, Tenant
may not assign this Lease in whole or in part, or sublet the Leased Premises or
any part thereof, nor grant a license or concession in connection therewith,
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed.

                    (b)     Notwithstanding the foregoing, Tenant may assign the
Lease without Landlord’s consent to any of the following:  (i) any successor
corporation or other entity resulting from a public offering, merger or
consolidation of Tenant; (ii) any purchaser of all or substantially all of
Tenant’s assets; (iii) any entity which controls, is controlled by, or is under
common control with Tenant; (iv) any person or entity whose use of the Leased
Premises would comply with the terms of Section 7(a) of this Lease and whose
financial net worth at the time of assignment is equal to or greater than that
of Tenant’s at the time of execution of this Lease, and in each such case as
enumerated in subparts (i) through (iv) of this Section 7(b), Tenant shall
provide Landlord with adequate evidence of conveyance and/or assignment, to
include an express assumption of Lease obligations by the assignee.  Tenant
shall give Landlord thirty (30) days prior written notice of such assignment or
sublease.

-10-




                    12.     Access by Landlord to Leased Premises.  Landlord,
Landlord’s agents, and Landlord’s prospective clients, purchasers or mortgagees
shall be permitted to inspect and examine the Leased Premises at reasonable
times and in Tenant’s presence, upon Tenant’s receipt of reasonable written
notice from Landlord, and Landlord shall have the right to make any repairs to
the Leased Premises which Landlord may deem necessary, but this provision shall
not be construed to require Landlord to make repairs except as is otherwise
required hereby. For a period commencing one hundred eighty (180) days prior to
the expiration of the Lease Term, if Tenant has not exercised a Renewal Term,
Landlord may maintain “For Rent” signs on the front or on any part of the Leased
Premises and may show the Leased Premises to prospective tenants. 
Notwithstanding the foregoing or anything in this Lease to the contrary, in the
event of an emergency that may threaten loss of life or damage to property,
Landlord may enter the Leased Premises without written notice as herein
required.

                    13.     Insurance and Indemnification.

                    (a)     Tenant, at Tenant’s expense, shall maintain in full
force and effect throughout the Lease Term fire, earthquake, and extended
coverage insurance on the Building for one hundred percent (100%) of its
replacement cost, including foundation and footings, such policy to include
business interruption and loss of rent coverage; provided, however, in the event
that coverage for business interruption and loss of rent is not available to
Tenant or Tenant declines to carry such coverage therefor as may be available to
Tenant on the basis of cost, Landlord may obtain a separate policy for such loss
of rents and charge Tenant for the cost thereof, which Tenant agrees to pay to
Landlord within twenty (20) days after receipt of an invoice.  Tenant shall name
Landlord and any mortgagee as additional insured parties under such policy and
loss payee of the proceeds of such insurance; provided, however, and such lender
/ mortgagee shall be obligated to apply or permit the application of all such
proceeds for the restoration of the Leased Premises as required by the terms of
this Lease; provided, further, that notwithstanding the adequacy of the
insurance proceeds for the restoration of the Leased Premises, to the extent
that this Lease shall continue in full force and effect after any casualty or
occurrence for which proceeds are (or are not) made available for the
restoration of the Leased Premises, Landlord shall remain obligated to restore
the Leased Premises to the condition required by the terms of this Lease. 

                    (b)     Tenant, at Tenant’s expense, shall maintain in full
force and effect throughout the Lease Term a policy of reputable general public
liability insurance, issued by a company or companies engaged in the insurance
business in Indiana, naming Landlord as an additional insured, and covering any
and all claims for injuries to or death of persons and damage to property
occurring in or upon the Leased Premises, in an amount not less than One Million
Dollars ($1,00,000) for injury to or death of any one person, and Five Hundred
Thousand Dollars ($500,000) for damaged property arising out of any one accident
or occurrence, with an annual aggregate limit of not less than Two Million
Dollars ($2,000,000).  Tenant may use an umbrella or excess policy to satisfy
the foregoing insurance requirements.

                    (c)     All of Tenant’s trade fixtures, equipment,
merchandise and other personal property shall be kept at Tenant’s sole risk and
expense.

                    (d)     Tenant shall comply with the provisions of the
workers’ compensation law and shall insure its liability thereunder in amounts
required by applicable statute.

                    (e)     For each type of insurance which Tenant is required
to maintain under this Lease, Tenant shall furnish to Landlord a certificate of
insurance showing that each such type of insurance is in full force and effect
and may not be amended or cancelled without ten (10) days prior written notice
to Landlord.

-11-




                    (f)     Each of the parties hereto hereby waives and
releases (for itself and its respective insurance providers) any and all rights
of recovery which it might have against the other (directly and by way of
subrogation) for any loss or damage, whether or not caused by any alleged
malfeasance or negligence of the other party, its agents, licensees or invitees,
to the extent that such loss or damage is of the type covered by any insurance
required to be maintained under this Lease and whether or not actually
maintained.  Each policy of insurance required under this Lease shall contain an
endorsement to such effect.

                    14.    Destruction. 

                    (a)     If the Building on the Leased Premises should be
damaged or destroyed by fire or other cause to such an extent that the cost of
repair and restoration would be more than fifty percent (50%) of the amount it
would cost to replace the Building in its entirety at the time such damage or
destruction took place or would take one hundred eighty (180) days or longer to
repair/replace, then Tenant shall have the right to cancel this Lease by giving
Landlord notice of such election within thirty (30) days after the determination
of costs of repair, restoration or replacement or of the time for repair of such
damage, in which case Tenant shall pay the deductible amount under its insurance
policy, assign all proceeds for such loss to Landlord, and this Lease shall
terminate as of fifteen (15) days after the date such notice is given.

                    (b)     If Tenant fails to exercise this option to
terminate, then Tenant shall pay the deductible amount under its insurance
policy and thereafter Landlord shall apply the proceeds of insurance for such
loss to the prompt repair and restoration of the Building and the Leased
Premises to substantially the same condition it was in prior to the damage or
destruction.  Said repair shall commence within five (5) days and shall be
completed as quickly as reasonably possible.  Notwithstanding the foregoing, if
repairs are not completed within two hundred seventy (270) days of the casualty,
Tenant shall have the right to terminate this Lease, unless such period has been
extended due to reasonable delays caused by force majeure, extreme weather
conditions and acts of God excepted (notice thereof to be provided to Tenant
within two (2) business days after such occurrence causing delay).

                    (c)     If the Building should be damaged by fire or other
causes to such an extent that the costs of repair and restoration would be less
than fifty percent (50%) of the amount it would cost to replace the Building in
its entirety at the time such damage or destruction took place, then this Lease
shall not terminate, Tenant shall pay the deductible amount under its insurance
policy and Landlord shall thereafter apply the proceeds of insurance for such
loss to the prompt repair and restoration of the Building and the Leased
Premises to substantially the same condition it was in prior to the damage or
destruction.

                    (d)     If any such substantial damage or destruction as
would permit Tenant to terminate this Lease should occur in the last two (2)
Lease Years of the Lease Term (including any Renewal Term), Landlord shall not
be obligated to restore the Building as herein required unless Tenant shall
agree to extend the Lease Term for an additional period of five (5) years, in
accordance with the terms of this Lease, at an increased Rental amount for such
additional five (5) year period as determined in accordance with the prior
Rental increases set forth in Section 2(b) of this Lease.

                    (e)     In the event the Leased Premises are damaged or
destroyed, Rent, or a fair and equitable portion thereof, shall be abated until
such time as the Leased Premises are repaired and restored.

-12-




                    (f)     The opinion of an architect or registered engineer
appointed by Landlord and Tenant, as to the costs or repair, restoration or
replacement or the time for repair/replacement shall be controlling upon the
parties. Landlord’s obligation to restore or repair does not include fixtures or
improvements installed or owned by Tenant.

                    15.     Eminent Domain.  In the event that all or a
substantial part of the Leased Premises is taken or condemned for public or
quasi-public use under any statute or by the right of eminent domain, or that in
lieu thereof all or a substantial part of the Leased Premises is sold to a
public or quasi-public body under threat of condemnation, and such taking,
condemnation or sale renders the Leased Premises unsuitable for operation of the
Tenant’s business therein, this Lease shall, at the option of either party,
terminate on the date possession of all or such part of the Leased Premises is
transferred to the condemning authority.  Rent shall be paid up to the date of
termination; and all compensation awarded or paid for the taking or sale in lieu
thereof shall belong to and be the sole property of Landlord; provided, however,
Landlord shall not be entitled to any portion of the award made for loss of
business or cost of removal or relocation of stock and personal property.

                    16.     Tenant Events of Default.  Any of the following
shall be deemed a Tenant “Event of Default”:

                    (a)     The failure to pay any installment of Rent
(including all other charges hereunder) when the same becomes due and the
failure continues for fifteen (15) days after written notice thereof is given to
Tenant. 

                    (b)     Tenant’s failure to perform or observe any other
material covenant, term or condition of this Lease to be performed or observed
by Tenant, and the failure continues for thirty (30) days after written notice
thereof is given to Tenant, provided that, if Tenant commences to cure within
such thirty (30) day period and continues to diligently until such cure is
complete, then it shall not be an Event of Default hereunder that Tenant has not
cured any breach within such thirty (30) day period.

                    17.     Landlord’s Remedies.  Upon the occurrence of any
Tenant Event of Default, Landlord may, at its option, in addition to any other
remedy or right it has hereunder, at law or at equity, do any one or more of the
following:

                    (a)     Provided any notice to Tenant of an Event of Default
shall specify the nature and extent of the default and anticipated manner of
cure, and, further, such notice contains the words “SELF-HELP” in all capital
letters, Landlord may perform, on behalf and at the expense of Tenant, any
obligation of Tenant under this Lease for which an Event of Default has
occurred, the cost of which performance by Landlord, together with interest
thereon at the rate of Prime Rate plus three percent (3.0%) per annum from the
date of such expenditure, shall be payable by Tenant to Landlord upon demand.

                    (b)     Elect to terminate this Lease and the tenancy
created hereby, and may thereafter reenter the Leased Premises, without further
demand or notice and may remove Tenant and all other persons (if Tenant is still
in possession) and property from the Leased Premises in accordance with
applicable law, and may store such property in a public warehouse or elsewhere
at the cost of and for the account of Tenant without resort to legal process and
without Landlord being deemed guilty of trespass or becoming liable for any loss
or damage occasioned thereby.

                    (c)     Exercise any other legal or equitable right or
remedy which it may have.  Exercise of any of the remedies of Landlord under
this Lease shall not prevent the concurrent or subsequent exercise of any other
remedy provided for in this Lease or otherwise available to Landlord at

-13-




law or in equity.  The actual and reasonable costs and expenses incurred by
Landlord (including, without limitation, attorneys’ fees) in enforcing any of
its rights or remedies under this Lease shall be repaid to Landlord by Tenant
upon demand.

                    (d)     Notwithstanding the foregoing, or anything in this
Lease to the contrary, Landlord shall have an obligation to mitigate its damages
in the event of a default hereunder by Tenant.

                    18.     Landlord Events of Default and Tenant Remedies.  The
following shall be deemed a Landlord Event of Default: Landlord shall (a) fail
to pay any sum or charge payable hereunder by Landlord and the same shall
continue for a period of thirty (30) days after written notice thereof to
Landlord, or (b) fail to keep, observe or perform any other covenant or
obligation on the part of Landlord hereunder and the same shall continue for a
period of thirty (30) days after receipt of written notice thereof to Landlord
(provided, however, if Landlord has commence and is diligently pursuing the cure
thereof, Tenant shall permit Landlord shall additional period of time as
reasonable under the circumstances, not to exceed an additional thirty (30)
days).  In the event of any Landlord Event of Default, Tenant may (i) cure any
such default, including paying any such sums as may be reasonable necessary to
so cure such default, and reduce the cost thereof, including interest thereon at
the rate of Prime Rate plus three percent (3.0%) per annum from the date of such
expenditure, from Rent next accruing hereunder, and/or (ii) pursue any remedies
available to Tenant at law or in equity. 

                    19.     Surrender.  

                    (a)     Upon the expiration or sooner termination of this
Lease, Tenant shall surrender to Landlord the Leased Premises, together with all
other property permanently affixed to the Leased Premises (except trade
fixtures), broom clean and in the same order and condition in which Tenant
received them, the effects of ordinary wear and tear, casualty, condemnation and
matters to be maintained or repaired by Landlord excepted.

                    (b)     Tenant shall, prior to the expiration of the Lease
Term, remove all of Tenant’s furniture, belongings, trade fixtures, equipment,
merchandise and other personal property from the Leased Premises. Any damage to
the Leased Premises caused by such removal shall be repaired by Tenant prior to
the expiration of the Term.

                    (c)     At Landlord’s option, if Tenant fails to remove such
furniture, belongings, trade fixtures, equipment, merchandise and other personal
property within thirty (30) days of the termination hereof, then the same shall
be deemed the property of Landlord.

                    20.     Subordination and Non-Disturbance Agreement;
Estoppel Certificate. 

                    (a)     This Lease is and shall be subordinate to the lien
of any existing mortgage encumbering the Leased Premises (the “Mortgage Lien”),
including all advances made, or hereafter to be made, upon the security
thereof.  As a condition to the commencement of Rent hereunder, Landlord shall
obtain, for and on behalf of Tenant, from the holder of such existing Mortgage
Lien, a non-disturbance agreement in the form attached hereto as Exhibit F-1
which provides that the rights of Tenant under this Lease (including rights of
restoration) and the possession of the Leased Premises by Tenant shall not be
disturbed so long as Tenant is not in default hereunder beyond any applicable
notice and cure period.  In addition to the foregoing, Tenant hereby expressly
agrees that Tenant will subordinate this Lease to the lien of any subsequent
mortgage or similar security encumbrance against the Leased Premises provided
any such mortgagee or prospective lien holder shall execute a non-disturbance
agreement in the form attached hereto as Exhibit F-1.  If any proceedings are
brought to enforce or for the foreclosure of the Mortgage Lien (or any
subsequent lien to which Tenant has expressly subordinated its rights herein),
then

-14-




Tenant, provided its rights under the Lease are not impaired and its possession
is not disturbed, shall: (a) attorn to the lien holder during any period of
enforcement or purchaser upon any sale resulting directly or indirectly from
such proceedings; and (b) recognize the lien holder and/or purchaser as the case
may be as landlord hereunder, and the said lien holder or any such purchaser
shall accept such attornment from Tenant and recognize Tenant’s rights
hereunder.

                    (b)     Within fifteen (15) days after a request by Landlord
or Tenant, the other party shall execute and deliver an estoppel certificate in
the form attached hereto as Exhibit F-2 certifying that the Lease is unmodified
and in full force and effect, that no default or state of facts that may result
in default exists, the commencement and expiration dates of this Lease and any
renewal periods and/or options hereunder, and the date through which Rent has
been paid.  Any such certificate may be conclusively relied upon by the party
making such request; provided, however, nothing therein shall alter or modify
the terms of this Lease.  

                    21.     Covenant of Quiet Enjoyment.  Landlord covenants
that it has all necessary right, title and interest in the Leased Premises to
enter into this Lease and grant Tenant the rights herein.  Landlord agrees that
if Tenant performs all the covenants and agreements herein provided to be
performed by Tenant, Tenant shall, at all times during the Lease Term, have the
peaceable and quiet enjoyment of possession of the Leased Premises.

                    22.     Mechanic’s Liens.  Tenant shall not suffer or give
cause for the filing of any mechanic’s lien against the Leased Premises.  In the
event any mechanic’s lien is filed against the Leased Premises or any part
thereof for work claimed to have been done for, or material claimed to have been
furnished to the Tenant, other than by, through or under Landlord, Tenant shall
cause such mechanic’s lien to be discharged of record within thirty (30) days
after filing by bonding or as provided or required by law or in any other lawful
manner or shall provide evidence that the lien is being contested by proceedings
adequate to prevent foreclosure of the lien, together with satisfactory
indemnity (in an amount not less than one hundred fifty percent (150%) of the
claimed lien) to Landlord within thirty (30) days after the filing thereof.  All
liens suffered or caused by Tenant shall attach to Tenant’s interest only. 
Nothing in this Lease shall be deemed or construed to constitute consent to, or
request of, any party for the performance of any work for, or the furnishing of
any materials to, Tenant, nor as giving Tenant the right or authority to
contract for, authorize, or permit the performance of any work or the furnishing
of any materials that would permit the attaching of a mechanic’s lien.  Tenant’s
obligation to observe and perform any of the provisions of this Section shall
survive the expiration of the term hereof or the earlier termination of this
Lease.  Tenant shall immediately give Landlord written notice of the recording
of any lien or other claim of and against the Leased Premises in connection with
any work done by or at the direction of Tenant.

                    23.     Notices.  Any notice, demand, consent or waiver
required or permitted to be given or served by either party to this Lease shall
be in writing and shall be delivered in person or sent by nationally recognized
overnight courier or United States certified or registered mail, return receipt
requested, addressed to the other party as follows:

 

Landlord:

 

Big-Shoe Properties, LLC

 

 

 

4763 Rosebud Lane

 

 

 

Newburgh, Indiana 47630

 

 

 

Attn:  Managing Member

-15-




 

Tenant:

 

Shoe Carnival, Inc.

 

 

 

8233 Baumgart Road

 

 

 

Evansville, Indiana 47725

 

 

 

Attn:  CEO

Any party may change its address for notice from time to time by serving notice
on the other party as provided above.  The date of service of any notice
properly served as herein required shall be the next business day after deposit
with a nationally recognized overnight courier or three (3) business days after
such notice is deposited in a post office of the United States Postal Service.

                    24.     Miscellaneous Provisions.

                    (a)     The parties hereto shall not record this Lease;
provided, however, Tenant shall have the right to record a “Memorandum of Lease”
in the form attached hereto as Exhibit F-3, the cost and expense of which shall
be paid by Tenant.  Notwithstanding the foregoing, the parties expressly
acknowledge that Tenant may be obligated to file this Lease in its entirety with
the Securities and Exchange Commission, and to the extent required by rules,
regulations and/or guidelines of the Securities and Exchange Commission, Tenant
shall have the right and authority to so file this Lease as may thereby be
required.

                    (b)     Nothing contained herein shall be deemed or
construed by the parties hereto, or by any third party, as creating between the
parties hereto the relationship of principal and agent, partnership, joint
venture, or any relationship other than the relationship of landlord and tenant.

                    (c)     The invalidity or unenforceability of any particular
provision of this Lease shall not affect the other provisions, and this Lease
shall be construed in all respects as if such invalid or unenforceable provision
had not been contained herein.

                    (d)     Each person executing this Lease represents and
warrants that he has been duly authorized to execute and deliver this Lease by
the entity for which he is signing, and this Lease is the valid and binding
agreement of such entity, enforceable in accordance with its terms.

                    (e)     No waiver of any covenant or condition or the breach
of any covenant or condition of this Lease shall be deemed to constitute a
waiver of any subsequent breach of such covenant or condition or justify or
authorize a non-observance upon any occasion of such covenant or condition or
any other covenant or condition.  The acceptance of Rent by Landlord at any time
when Tenant is in default of any covenant or condition (except payment of Rent)
shall not be construed as a waiver of such default or Landlord’s right to
terminate this Lease on account of such default.

                    (f)     This Lease and all of the terms and provisions
hereof shall inure to the benefit of and be binding upon the respective heirs,
executors, administrators, successors and assigns of Landlord and Tenant except
as otherwise expressly provided herein.

                    (g)     Whenever in this Lease a singular word is used, it
shall also include the plural wherever required by the context and vice versa. 
All indemnities set forth herein shall survive the expiration or earlier
termination of this Lease for a period of one (1) year. The captions of this
Lease are for convenience only and do not in any way limit or alter the terms
and conditions of this Lease.  All references in this Lease to periods of days
shall be construed to refer to calendar, not business, days, unless business
days are specified.

-16-




                    (h)     This instrument contains the entire agreement
between the parties hereto with respect to the subject matter hereof.  All
representations, promises and prior or contemporaneous undertakings between such
parties are merged into and expressed in this instrument, and any and all prior
agreements between such parties are hereby cancelled.  The agreements contained
in this instrument shall not be amended, modified, or supplemented except by a
written agreement duly executed by both Landlord and Tenant.

                    (i)     This Lease shall be governed by and construed in
accordance with the laws of the State of Indiana.

                    (j)      In the event that any proceeding or litigation is
commenced by either party to enforce the terms of this Lease, then the
prevailing party shall be entitled to an award of its reasonable attorneys’ fees
and court costs incurred in connection with such proceeding or litigation.

                    (k)     The parties hereto hereby agree and consent that the
exclusive, proper and preferred venue and personal jurisdiction for and of any
claim or cause of action concerning this Lease shall lie in the Vanderburgh
County, Circuit or Superior Courts, Evansville, Indiana, or in the United States
District Court for the Southern District of Indiana for purposes of disputes
concerning or arising under, and enforcement of, this Lease.

                    (l)     Landlord and Tenant warrant and represent to each
other that they have not had any dealings with any real estate brokers or agents
in connection with the negotiation of this Lease.  The parties expressly
acknowledge that Evan Beck, who is affiliated with Landlord, is a licensed
broker/agent in the State of Indiana, but will not receive a commission or
similar fee in connection with this transaction.  Each agrees to indemnify and
hold the other harmless from any cost, expense, or liability (including
reasonable attorney’s fees) for any compensation, commissions, or other charges
claimed by any real estate broker or agent employed or claiming to represent any
party, respectively, in connection with the negotiation of this Lease.

                    (m)    Except to the extent permitted by subpart (a) above,
and except for any construction documents, Landlord shall hold in strictest
confidence this Lease and all documents, data and information obtained from
Tenant in connection with this Lease, whether obtained before or after the date
of execution hereof; provided, however, Landlord may disclose this Lease and
such documents, data and information to any existing or prospective mortgagee of
the Leased Premises and/or prospective purchaser of the Leased Premises, and to
its accountants, attorneys and consultants to the extent required to perform any
of its obligations hereunder or otherwise require the enforcement hereof.  In
the event of a breach by Landlord of this covenant, Tenant shall be entitled to
immediate injunctive relief restraining Landlord from disclosing, in whole or in
part, such confidential information, and to any and all remedies available at
law or in equity for such breach.

                    (n)     Nothing in this Lease shall be construed to impose
an obligation on Tenant to continuing operating within the Leased Premises;
provided, however, in the event Tenant shall cease operations within the Leased
Premises, Tenant shall continue to pay all Rent and perform all obligations
hereunder as and when the same shall accrue. 

                    (o)     The term “force majeure” as used in this Lease shall
mean any event that either party hereto shall be delayed or hindered in or
prevented from the performance of any act required hereunder by reason of
strikes, lockouts, loss of key personnel necessary in the performance of
material obligations, failure of power, restrictive governmental laws or
regulations, riots, insurrection, war or any other reason of a like nature not
the fault of the party delayed in performing work or doing any act required
under the terms of this Lease, then performance of such act shall be excused for
the period of the

-17-




delay and the period of the performance of any such act shall be extended for a
period equivalent to the period of such delay, not to exceed fifteen (15) days
in each instance.  Notwithstanding the foregoing, the benefit of force majeure
to delay the Scheduled Completion Date and/or each Partial Completion Date, as
the case may be, shall be not be effective unless Landlord shall notify Tenant
of such force majeure within two (2) business days after the occurrence.

                    25.     Indemnity.

                    (a)     Tenant shall indemnify and save harmless Landlord
against and from (i) any and all claims against Landlord of whatever nature
arising from any negligence or intentional misconduct of Tenant, its
contractors, licensees, agents, servants, and employees, (ii) all claims against
Landlord arising from any accident, injury or damage whatsoever caused to any
person or to property of any person and occurring during the Lease Term on the
Leased Premises, arising from any negligence or intentional misconduct of
Tenant, its contractors, licensees, agents, servants, and employees.  This
indemnity and hold harmless covenant shall include indemnity from and against
any and all liability, fines, suits, demands, costs and expenses (including
attorneys’ fees and disbursements) of any kind or nature incurred in connection
with any such claim or proceeding brought thereon, and the defense thereof by
the Landlord including attorneys’ fees.  This indemnity and hold harmless
covenant shall survive the termination of this Lease for a period of one (1)
year for acts or omissions alleged to have occurred during the Lease Term and
for any period of time prior to the commencement of the Lease Term during which
Tenant was given access to the Leased Premises.

                    (b)     Landlord shall indemnify and save harmless Tenant
against and from (i) any and all claims against Tenant of whatever nature
arising from any act, omission or negligence of Landlord, its contractors,
licensees, agents, servants, and employees, (ii) all claims against Tenant
arising from any accident, injury or damage whatsoever caused to any person or
to property of any person and occurring on the Leased Premises, arising from any
act, omission or negligence of Landlord, its contractors, licensees, agents,
servants, and employees, (iii) all claims against Tenant arising from any
accident, injury or damage occurring outside of the Leased Premises, but where
such accident, injury or damage results or is caused by an act of omission of
Landlord, its contractors, licensees, agents, servants, employees, invitees
and/or visitors, and (iv) any breach, violation or non-performance of any of the
terms, covenants and conditions contained in this Lease on the part of Landlord
to be fulfilled, kept, observed and performed.  This indemnity and hold harmless
covenant shall include indemnity from and against any and all liability, fines,
suits, demands, costs and expenses (including attorneys’ fees and disbursements)
of any kind or nature incurred in connection with any such claim or proceeding
brought thereon, and the defense thereof by the Tenant including attorneys’
fees.  This indemnity and hold harmless covenant shall survive the termination
of this Lease.

                    26.     Triple Net Lease.  This Lease shall be deemed and
construed to be an absolute triple net Lease, and except to the extent that any
costs imposed on or to be incurred by Tenant hereunder are expressly limited,
Tenant shall pay all charges, assessments, impositions, expenses, and
obligations of every kind relating to the Leased Premises which may arise or
become due during the Lease Term, all of which shall be paid by Tenant prior to
the last date on which Tenant may pay the same without incurring penalties or
interest, unless otherwise expressly stated herein. 

                    27.     Right of First Refusal; Option to Purchase.  Tenant
shall have the right of first refusal to purchase the Leased Premises as
hereinafter set forth.  If at any time during the Lease Term, including any
Renewal Term, Landlord shall receive a bona fide offer from a third party for
the purchase of the Leased Premises, which offer Landlord shall desire to
accept, Landlord shall promptly deliver to Tenant a copy of such offer, and
Tenant may, within fifteen (15) days thereafter, elect to purchase the Leased
Premises on the same terms as those set forth in such offer, excepting that
Tenant shall be credited

-18-




against the purchase price to be paid by Tenant a sum equal to the amount of any
brokerage commissions, if any, which Landlord shall save by a sale to Tenant. 
If Landlord shall receive an offer for the purchase of the Leased Premises that
is not consummated by delivering a deed to the offeror, the right of first
refusal to purchase shall remain applicable to subsequent offers.  If Landlord
shall sell the Leased Premises after a failure of Tenant to exercise its right
of first refusal, such sale shall be subject to the Lease and the right of first
refusal shall continue to be applicable to subsequent offers to purchase and/or
sales of the Leased Premises.  Notwithstanding the foregoing, the right of first
refusal shall not apply or extend to any sales or transfers between Landlord and
any affiliates in which the principals of the Landlord are the majority
shareholders, to any family trusts, or to the heirs of the principals of
Landlord. 

                    IN WITNESS WHEREOF, the parties have executed or caused the
execution of this Lease by their respective officers duly authorized as of the
day and year first above written.

LANDLORD:

 

TENANT:

 

 

 

BIG-SHOE PROPERTIES, LLC,

 

SHOE CARNIVAL, INC.,

an Indiana limited liability company

 

a Indiana corporation

 

 

 

 

 

By:

/s/ Evan L. Beck

 

By:

/s/ W. Kerry Jackson

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Printed:

Evan L. Beck

 

Printed:

W. Kerry Jackson

 

 

 

 

 

Title:

Manager

 

Title:

Executive Vice President

 

 

 

 

 

-19-




Exhibit A

[Legal Description]

Part of the West half of the Southeast quarter of Section 1, Township 5 South,
Range 10 West, in Scott Township, Vanderburgh County, Indiana, more particularly
described as follows:

Beginning at the Southwest corner of said quarter section, thence along the West
line thereof, North 01 degree 00 minutes 10 seconds East 2474.90 feet; thence at
a right angle, South 88 degrees 59 minutes 50 seconds East 709.53 feet to a
point on the west line of Interstate 164; thence the following 2 calls along the
west line of Interstate 164, 1) South 15 degrees 26 minutes 14 seconds East
634.15 feet; 2) thence South 17 degrees 16 minutes 08 seconds East 423.96 feet
to a point on the West right-of-way line of the Evansville and Indianapolis
Railroad as recorded in Deed Volume 49, Page 3, in the office of the Recorder of
Vanderburgh County, Indiana; thence along said West right-of-way, South 27
degrees 42 minutes 53 seconds West 138.84 feet to a point on the North line,
South half, Southeast quarter of said Section 1; thence along said North line,
North 89 degrees 56 minutes 18 seconds East 21.48 feet to a point on the West
right-of-way line of the Evansville and Indianapolis Railroad, as recorded in
Deed Volume 50, Page 494 in said office of the Recorder; thence along said West
line, South 27 degrees 40 minutes 55 seconds West 1495.49 feet to a point on the
south line of said quarter section;  thence along said south quarter section
line,  North 89 degrees 46 minutes 34 seconds West 309.56 feet to the point of
beginning containing 42.61 acres.

Subject to all easements, rights-of-ways, building and use restrictions of
record.

-20-




Exhibit A-1

[Site Plan]

-21-




Exhibit B

[Permitted Exceptions]

TO BE ATTACHED

-22-




Exhibit C

[Preliminary Plans]

•          [Building Design]
•          [Office Design]

-23-




Exhibit D

[Distribution Center Specifications]

DISTRIBUTION CENTER SPECIFICATIONS
January 16, 2005

Contractor Specifications

Site Work

Site to be leveled with off-site water detention / retention provided by owner

 

 

Concrete Curbs

6” extruded concrete curbs and gutters in car parking areas

 

 

Sidewalks

4” reinforced 3,500 PSI concrete on 4” of compacted aggregate

 

 

Foundations

1’ x 2’ continuous earth formed footing around perimeter of structure; 7’ x 7’ x
1’ 4” spread footings at columns

 

 

Flatwork/
Floor Slab

7” thick unreinforced slab consisting of 4,000 PSI concrete placed on 6”
compacted rock, except as noted in SDI point load drawing

 

 

Floor Finish

D.C. floor finish FF50-FL35 with floor sealer; All construction joints shall be
filled with a polyurea product

 

 

Steel Building

Steel building to be a Butler Landmark 2000 30’ clear ceiling height to steel

 

 

Wall Panels

Exterior walls to be 8” split face block from finished floor elevation up to an
elevation of 8’ with Butler shadow wall steel panels from block up to eave.  All
wall panels to include 4” insulation wrap.  Split face block to receive stain. 
Stain color to be selected by Shoe Carnival.

 

 

Column Spacing

Column spacing to be 53’6” x 50’

 

 

Roofing

Butler MR-24 standing seamed roof

 

 

Dock Doors

60 - 8’ x 9’ electric operated, 24 outside / 26 inside gauge, insulated overhead
sectional doors, each door shall have a vision panel, light, fan, electric pit
leveler, and trailer seals

 

 

Drive-in Door

One (1) each, 14’ x 16’, 24 outside / 26 inside gauge, insulated drive-in door,
with a vision panel and electrically operated push button motor operator

 

 

Guard Shack

Construct split faced block guard shack in center line of main entrance adjacent
to motorized gates including restroom and through the wall HVAC

 

 

Fencing

Up to 4,000 x 8’ tall fence with three motorized gates

Architectural Design

 

•

Owner to provide all architectural and site engineering design costs

 

 

 

 

•

Work directly with Shoe Carnival, Architects, and Engineers to design

-24-




 

•

Insure all code, zoning, and building requirements are met

 

 

 

 

•

Provide all construction documents and specifications to Shoe Carnival for
approval

 

 

 

 

•

Secure all State and Local permits

 

 

 

 

•

WDCI to be the General Contractor with full time Supervision on-site to insure
top quality construction

 

 

 

 

•

Review and coordinate all construction drawings

 

 

 

 

•

Provide Certificate of Occupancy upon substantial completion of project

 

 

 

 

•

Provide elevations and isometric rendering of expanded facility

 

 

 

 

•

At project completion, submit three (3) sets of as-built drawings and electronic
Record Files

Parking

Car Parking

 

•

Approximately 200 car spaces

 

 

 

 

•

Standard duty asphalt paving consisting of 6” of compact processed stone base,
2” of class 1 bituminous binder, and 1” of bituminous surface shall be provided
at all car parking and driveway areas

Truck Parking

 

•

Approximately 190 semi-trailer spaces

 

 

 

 

•

Heavy duty concrete paving consisting of 8” of compacted stone base, 6” - 4,000
PSI, reinforced with 6 x 6 #6 wire, surface shall be provided at all truck
drives

 

 

 

 

•

Truck parking area consisting of 6” of compacted stone and 4” of asphalt

 

 

 

 

•

Drive aisles and dolly pads to be of heavy duty concrete

 

 

 

 

•

Provide a ramp for a drive-in door with a 20’ x 20’ pad adjacent to the drive in
door

Electrical

 

•

Consist of minimum 4,000 amps, 277 – 480 V 3 phase, and 4-wire service with
distribution panels, transformers and metering limited to the following
equipment:

 

 

 

 

•

Lighting and general power will consist of metal halide light fixtures to
maintain up to 50 Fc at 36” AFF as per design supplied by SDI dated 1/20/06 with
10% pulse start fixtures, exit and emergency lighting per code

 

 

 

 

•

Lighting to be split into multiple zones for control

 

 

 

 

•

Include task lighting for the battery charging area

-25-




 

•

Connection for the mechanical equipment, fire protection equipment and junction
boxes for the overhead door operators

 

 

 

 

•

Provide electrical outlets at each of the truck dock positions and two (2) quad
outlets on truck concourse

 

 

 

 

•

Provide capacity and connection to 40 battery charging units to be located along
the length of the dock wall.  Assume connection size is 10 AMP draw of 480 / 277
Volt, 3 phase power

 

 

 

 

•

Provide power and telephone conduits as required to extend utility services to
the building

Lighting

 

•

Furnish and install dock scissors light kit with attached fan

 

 

 

 

•

The average lighting level, based on general lighting pattern in an open space
will be 35 Fc at 36” AFF in the warehouse and area

 

 

 

 

•

Exterior lighting will consist of 1,000-watt metal halide shoebox-type wall
packs on the exterior wall panels and 39’ poles with 1,000-watt shoebox fixtures
with conduit to light poles for security cameras

 

 

 

 

•

Car parking areas shall be illuminated to a minimum of 1’ candle

 

 

 

 

•

Perimeter of the building shall be illuminated to a minimum of 0.5’ candle

 

 

 

 

•

Site lighting will be incorporated into a time clock, photocell, and manual
override switch

 

 

 

 

•

Lighting to be provided under all mezzanine areas; fluorescent lighting may be
used under mezzanine.

HVAC

 

•

DC to have 2 – 81,000 CFM air rotation units with 180 ton evaporator coils with
4 – 90 ton outdoor condensing units

 

 

 

 

•

Office to have separate HVAC system designed to handle up to 9,500 square feet

Plumbing

 

•

6” gravity sewer main; Sewer to also serve office build-out area and future
expansion

 

 

 

 

•

2” water service to building

 

 

 

 

•

8” fire main to building

 

 

 

 

•

Provide floor drain and acid neutralization pit for battery charging area to
support 40 units

 

 

 

 

•

Include eyewash / shower station and hose bib

Sprinkler System

 

•

75 PSI ESFR system fed from the city water main

-26-




 

•

System shall be designed for 30’ storage height

 

 

 

 

•

Provide hose valves as needed throughout

 

 

 

 

•

Exterior fire hydrants on a 8” fire main

Compactor

 

•

10’ x 40’ x 6” concrete pad, 100’ for approach, 480V 3 phase disconnect within
15’ of compactor with adjacent double doors

-27-




Exhibit E

[Project Milestones Schedule]

July 5, 2006

Building dried in up to column line 5 – approximately 30%

 

 

July 5, 2006

Temporary power single phase

 

 

July 25, 2006

Lights and sprinkler done through column line 5

 

 

August 5, 2006

Building dried in up to column line 10 – approximately 10%

 

 

September 5, 2006

Building dried in 100%

 

 

October 5, 2006

Power to equipment 480 3 phase

 

 

October 5, 2006

All lighting and sprinkler done except under mezzanine

 

 

October 30, 2006

Lighting and sprinkler under structures

 

 

November 7, 2006

All power on in building

 

 

December 1, 2006

Scheduled Completion Date

Each of the above dates is individually a Partial Completion Date for purposes
of Section 5 of this Lease, except for the final date, which is the Scheduled
Completion Date as defined in Section 5 of this Lease.

-28-




Exhibit F-1

[Form of Subordination, Non-Disturbance and Attornment Agreement]

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

          THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
(“Agreement”) is made and entered into this ___ day of _____________, 200__, by
and between SHOE CARNIVAL, INC. (“Tenant”), ________________________________
(“Landlord”) and _______________________________ (“Lender”).

RECITALS:

          WHEREAS, Tenant and Landlord executed a Lease (“Lease”), dated
________________, covering certain premises located at
_______________________________ (“Property”), a description of which is attached
hereto as Exhibit “A” to this Agreement; and

          WHEREAS, Landlord has executed a _____________________ (“Mortgage”)
dated __________ and recorded on ____________ at Book _____, Page ______, of the
________________ County Register of Deeds [Land Records], in favor of Lender,
and payable upon terms and conditions described therein; and

          WHEREAS, it is a condition to the Lease that Lender shall agree not to
disturb Tenant’s leasehold interest under the Lease; and

          WHEREAS, the parties hereto desire to assure Tenant’s continued
possession and control of the premises located at the Property upon the terms
and conditions of the Lease.

          NOW, THEREFORE, for and in consideration of the mutually dependent
covenants herein and other good and valuable consideration, the receipt and
adequacy of which are hereby expressly acknowledged by the parties, the parties
hereto do hereby agree as follows

AGREEMENT:

          1.     Tenant hereby agrees and confirms that the Lease is and shall
be subject and subordinate to the Mortgage, including all renewals,
modifications, consolidations, replacements and extensions thereof, and all
future advances made thereunder.

          2.     Lender hereby agrees and confirms that should Lender become
successor landlord of the Property during any period of enforcement of rights
under the Mortgage, or the owner of the Property, or should the Property be sold
by reason of foreclosure, or other proceedings brought to enforce the Mortgage
which encumbers the Property, or should the Property be transferred by deed in
lieu of foreclosure, or should any portion of the Property be sold under a
trustee’s sale, the Lease shall be and continue in full force and effect as a
direct lease between Tenant and Lender or the then owner of the Property covered
by the Mortgage, upon and subject to all of the terms, covenants and conditions
of the Lease, and for the balance of the term thereof remaining, including any
and all extensions and renewals thereof and therein provided.  In the event
Lender’s actions under the laws of the jurisdiction in which the Property is
located would result in the automatic termination of the Lease, Lender covenants
and agrees to

-29-




enter into a replacement lease with Tenant upon the same terms and conditions as
the Lease.  Tenant does hereby agree to attorn to Lender or to any transferee of
Lender as owner of the Property and as its landlord under and in accordance with
the terms of the Lease, and Lender hereby agrees that it (or its transferee)
shall accept such attornment.

          3.     Notwithstanding the foregoing, Lender shall not be (a) liable
to Tenant for any default of Landlord under the Lease unless Lender shall have
been provided written notice of such default and a reasonable opportunity to
cure the same prior to the date on which Lender shall initiate any enforcement
action or foreclosure; provided, however, Lender shall have no less than thirty
(30) days to cure such default after Tenant delivers notice to Lender of such
continuing default, unless such default is of a nature to reasonably require
more than thirty (30) days to cure, and then Lender shall be permitted such
additional time as is reasonably necessary to effect such cure, provided Lender
is diligently and continuously pursuing to cure such default; (b) subject to any
offsets or defenses which have accrued prior to the date of such enforcement
action or foreclosure, unless Tenant shall have delivered to Lender written
notice of the default which gave rise to such offset or defense prior to the
date of foreclosure and permitted Lender a reasonable opportunity to cure such
default as permitted under the Lease; (c) bound by any rent that Tenant may have
paid under the Lease more than one month in advance; or (d) responsible for the
return of any security deposit delivered by Tenant to Landlord under the Lease
and not subsequently received by Lender.

          4.     If Lender sends written notice to Tenant to direct its payment
of rent and/or other sums coming due under the Lease directly to Lender, instead
of Landlord, then Tenant agrees to follow the instructions set forth in such
written instructions and to deliver rent to Lender; however, Landlord and Lender
agree that Tenant shall be credited under the Lease for any rent payments sent
to Lender pursuant to such notice and Tenant shall be held harmless from and
against any claims by Landlord for such sums paid to Lender.

          5.     All notices which may or are required to be sent under this
Agreement shall be in writing and shall be sent by first-class certified U.S.
mail, postage prepaid, return receipt requested, and sent to the party at the
address appearing below, or such other address as any party shall hereafter
inform the other party by written notice as given as set forth above:

 

Tenant:

Shoe Carnival, Inc.

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Evansville, IN

 

 

Attn:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

Landlord:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Lender:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

-30-




All notices delivered as set forth above shall be deemed received on the earlier
of: (a) the actual date of receipt as evidence by the signed receipt, or (b)
three business days after such notice is deposited in the U.S. mail.

          6.     Notwithstanding the foregoing or anything herein to the
contrary, the Mortgage shall in no way encumber or subject to any lien or charge
the personal property, fixtures, trade fixtures, furnishings, inventory,
equipment or other property of Tenant located on or used within the Property. 

          7.     This Agreement shall inure to the benefit of and be binding
upon the parties hereto, their successors and assigns, and any subsequent owner
of the Property secured by the Mortgage.

          8.     Should any action or proceeding be commenced to enforce any of
the provisions of this Agreement, the prevailing party in such action or
proceeding shall be awarded, in addition to any other the relief it may obtain,
its costs and expenses, including reasonable attorney’s fees, incurred in
connection therewith. This Agreement shall be governed by the laws of the state
in which the Property is located.

          9.     Lender hereby agrees and confirms that Tenant shall not be
joined as a party or defendant in any action or proceeding which may be
instituted or taken by reason of any default by Landlord in the performance of
the terms, covenants, conditions and agreements set forth in the Mortgage.

          10.     The provisions of this Agreement shall be self-operative,
without any need to execute further documents. 

          IN WITNESS WHEREOF, the parties hereto have caused this
Non-Disturbance Agreement to be executed the date and year first above written.

 

TENANT:

SHOE CARNIVAL, INC.

 

 

 

 

 

 

BY:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

ITS:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

LANDLORD:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

BY:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

ITS:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

LENDER:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

BY:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

ITS:

 

 

 

 

--------------------------------------------------------------------------------

-31-




[Acknowledgement of Tenant]

STATE OF INDIANA

)

 

)  SS:

COUNTY OF VANDERBURGH

)

          On this ___ day of _______________, 200__, before me, the undersigned
Notary Public in and for said County and State, personally appeared
______________, as the ____________ of Shoe Carnival, Inc., an Indiana
corporation, and after first being duly sworn or affirmed, executed the
foregoing instrument on behalf of said corporation for the purposes therein
expressed.   

          In witness whereof, I have set my hand and official seal the day and
year last above written.

 

 

 

--------------------------------------------------------------------------------

 

Notary Public Signature

 

Printed Name: ________________________

 

My Commission Expires: _______________

 

 

[Acknowledgment of Landlord]

STATE OF ____________________

)

 

)  SS:

COUNTY OF___________________

)

          On this ___ day of _______________, 200__, before me, the undersigned
Notary Public in and for said County and State, personally appeared
                    , as the                      of                     , a(n)
                    (corporation/limited partnership/etc.), and after first
being duly sworn or affirmed, executed the foregoing instrument on behalf of
said                      for the purposes therein expressed.

          In witness whereof, I have set my hand and official seal the day and
year last above written.

 

 

 

--------------------------------------------------------------------------------

 

Notary Public Signature

 

Printed Name: ________________________

 

My Commission Expires: _______________

 

 

-32-




[Acknowledgment of Lender]

STATE OF _______________

)

 

)  SS:

COUNTY OF _______________

)

          On this ___ day of _______________, 200__, before me, the undersigned
Notary Public in and for said County and State, personally appeared
                    , as the                      of                     , a(n)
                    (corporation/limited partnership/etc.), and after first
being duly sworn or affirmed, executed the foregoing instrument on behalf of
said                      for the purposes therein expressed.

          In witness whereof, I have set my hand and official seal the day and
year last above written.

 

 

 

--------------------------------------------------------------------------------

 

Notary Public Signature

 

Printed Name: ________________________

 

My Commission Expires: _______________

 

 

-33-




EXHIBIT “A”
TO
NON-DISTURBANCE AGREEMENT

LEGAL DESCRIPTION OF PROPERTY

Part of the West half of the Southeast quarter of Section 1, Township 5 South,
Range 10 West, in Scott Township, Vanderburgh County, Indiana, more particularly
described as follows:

Beginning at the Southwest corner of said quarter section, thence along the West
line thereof, North 01 degree 00 minutes 10 seconds East 2474.90 feet; thence at
a right angle, South 88 degrees 59 minutes 50 seconds East 709.53 feet to a
point on the west line of Interstate 164; thence the following 2 calls along the
west line of Interstate 164, 1) South 15 degrees 26 minutes 14 seconds East
634.15 feet; 2) thence South 17 degrees 16 minutes 08 seconds East 423.96 feet
to a point on the West right-of-way line of the Evansville and Indianapolis
Railroad as recorded in Deed Volume 49, Page 3, in the office of the Recorder of
Vanderburgh County, Indiana; thence along said West right-of-way, South 27
degrees 42 minutes 53 seconds West 138.84 feet to a point on the North line,
South half, Southeast quarter of said Section 1; thence along said North line,
North 89 degrees 56 minutes 18 seconds East 21.48 feet to a point on the West
right-of-way line of the Evansville and Indianapolis Railroad, as recorded in
Deed Volume 50, Page 494 in said office of the Recorder; thence along said West
line, South 27 degrees 40 minutes 55 seconds West 1495.49 feet to a point on the
south line of said quarter section;  thence along said south quarter section
line,  North 89 degrees 46 minutes 34 seconds West 309.56 feet to the point of
beginning containing 42.61 acres.

Subject to all easements, rights-of-ways, building and use restrictions of
record.

-34-




Exhibit F-2

[Form of Estoppel Certificate]

ESTOPPEL CERTIFICATE

Date:

______________

 

 

To:

______________ (“Certificate Holder”)

 

______________

 

______________

 

______________

 

 

From:

Shoe Carnival, Inc.

 

_______________

 

Evansville, IN ________

 

 

Re:

Lease (“Lease”) dated ________________ between Shoe Carnival, Inc., as Tenant,
and _________________, as Landlord, for premises located in
______________________________________________________ (“Premises”)

 

 

Dear Sir or Madam:

The undersigned hereby certifies to the Certificate Holder that, to the best of
the undersigned’s actual knowledge:

1.

The Lease is in full force and effect and has not been amended or modified
except as set forth in Exhibit “A” to this Estoppel Certificate.

 

 

2.

The Commencement Date of the Lease was ________________. Rent during the
original Lease Term of the Lease is $__________ annually (Lease Years 1 – 10)
and $__________ annually (Lease Years 11 – 15).  The Lease is a “triple net”
Lease as such term is commonly defined, and except for such costs expressly
excluded under the terms of the Lease, all charges, costs, impositions, and
expenses against the Leased Premises during the Lease Term shall be paid by
Tenant.

 

 

3.

Rent payable under the Lease has been paid through _____________.  To the best
of the undersigned’s knowledge, there is no claim of set off nor any defense
with respect to Rent paid to date.

 

 

4.

The undersigned has not given, nor has the undersigned received, a notice
complying with the notice provisions in the Lease relating to a default which
has not yet been cured, except as set forth in Exhibit “B” to this Estoppel
Certificate.  To the extent such notice has been given or received, the nature
of any claim is set forth in said Exhibit “B”.

 

 

5.

The expiration date of the present term of the Lease, excluding unexercised
renewals, is __________________.

-35-




6.

This Estoppel Certificate is made to the Certificate Holder for the limited
purpose of confirming certain provisions of the Lease.  This Estoppel
Certificate shall in no way subject Tenant or the undersigned individual to any
liability whatsoever.  Nothing in this Estoppel Certificate shall be construed
to modify or amend the terms of the Lease.  In the event of any conflict between
the provisions of this Estoppel Certificate and the Lease, the provisions of the
Lease shall prevail.


 

SHOE CARNIVAL, INC.

 

 

 

 

BY:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

ITS:

 

 

 

--------------------------------------------------------------------------------

-36-




Exhibit F-3

[Form of Memorandum of Lease]

MEMORANDUM OF LEASE

          THIS MEMORANDUM OF LEASE, made and entered into this __ day of
__________, 200__, by and between ______________________________ (hereinafter
referred to as “Landlord”), and ___________________ (hereinafter referred to as
“Tenant”).

W I T N E S S E T H:

          WHEREAS, Landlord and Tenant have entered into that certain Lease
dated _____________, 200__, (the “Lease”); and

          WHEREAS, the parties hereto desire to file this Memorandum of Lease
for record in the Records of ____________________, to provide record notice of
the Lease and the terms and conditions contained therein with respect to the
Premises (as hereinafter defined).

          NOW, THEREFORE, for and in consideration of the mutual covenants
contained herein and in the Lease, Landlord and Tenant hereby agree as follows:

          1.     Leased Premises.  That certain parcel of real estate located in
Vanderburgh County, Indiana, described in Exhibit A attached hereto and
incorporated herein by this reference, together with all rights, interest and
privileges therein or appurtenant thereto, including any easements of access,
and permits and approvals therefor (the “Real Estate”), the building (the
“Building”) to be constructed by Landlord thereon, which such Building will
consist of approximately four hundred nine thousand three hundred fifty
(409,350) square feet (measured from the exterior face of all exterior walls),
of which four hundred one thousand two hundred fifty (401,250) square feet shall
be distribution center/warehouse space and eight thousand one hundred (8,100)
square feet shall be office space.  The Real Estate, Building and related
improvements to be constructed on the Real Estate and used in connection with
the Building (the “Improvements”) are collectively referred to as the “Leased
Premises.”  The address of the Leased Premises is 15001 N. Highway 57,
Evansville, Indiana 47720.

          2.     Term.  The term of the Lease is fifteen (15) years.  Tenant has
the right to extend the term of the Lease for three (3) consecutive periods of
five (5) years each.

          3.     Incorporation of Lease.  The provisions set forth in the Lease
are hereby incorporated into this Memorandum of Lease as if set out in full
herein.  In the event of any conflict or inconsistency between the terms of this
Memorandum of Lease and the terms of the Lease, the terms of the Lease shall
govern and control for all purposes.

          4.     Defined Terms.  All capitalized terms and words of art which
are used but not defined herein shall have the same respective meaning
designated for such terms and words of art in the Lease.

          5.     Right of First Refusal.  Tenant has the right of first refusal
to purchase the Leased Premises at any time during the Lease Term, including any
Renewal Term, where Landlord shall receive a bona fide offer from a third party
for the purchase of the Leased Premises, which offer Landlord shall desire to
accept.

-37-




          6.     Interpretation.  In the event of any discrepancy between the
description of the Leased Premises attached hereto and the description set forth
in the Lease, the parties acknowledge and agree to use the broadest
interpretation of the combined descriptions to ensure the maximum protection of
any rights, covenants or other agreements set forth in the Lease.

          7.     Cancellation of Memorandum of Lease.  Upon the request of
Landlord following the expiration or termination of the Lease, Tenant shall
promptly execute and deliver to Landlord an appropriate release and/or
cancellation instrument acknowledging the expiration or termination of the Lease
and releasing any and all right, title and interest of Tenant in and to the
Premises under the Lease.

                    IN WITNESS WHEREOF, Landlord and Tenant have caused this
Memorandum of Lease to be executed and sealed the day, month and year first
above written.

 

 

“Landlord”

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


Signed, sealed and delivered in the presence of:

 

 

 

 

 

 

 

 

 

 

(CORPORATE SEAL)

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Witness

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Notary Public

 

 

 

 

 

 

 

Commission Data:

 

 

 

 

 

 

 

 

 

“Tenant”

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Signed, sealed and delivered in the presence of:

 

 

 

 

 

 

 

 

 

By:

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Witness

 

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Attest:

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

Notary Public

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Commission Data:

 

 

(CORPORATE SEAL)

-38-




EXHIBIT “A”

TO

MEMORANDUM OF LEASE

LEGAL DESCRIPTION OF PROPERTY

Part of the West half of the Southeast quarter of Section 1, Township 5 South,
Range 10 West, in Scott Township, Vanderburgh County, Indiana, more particularly
described as follows:

Beginning at the Southwest corner of said quarter section, thence along the West
line thereof, North 01 degree 00 minutes 10 seconds East 2474.90 feet; thence at
a right angle, South 88 degrees 59 minutes 50 seconds East 709.53 feet to a
point on the west line of Interstate 164; thence the following 2 calls along the
west line of Interstate 164, 1) South 15 degrees 26 minutes 14 seconds East
634.15 feet; 2) thence South 17 degrees 16 minutes 08 seconds East 423.96 feet
to a point on the West right-of-way line of the Evansville and Indianapolis
Railroad as recorded in Deed Volume 49, Page 3, in the office of the Recorder of
Vanderburgh County, Indiana; thence along said West right-of-way, South 27
degrees 42 minutes 53 seconds West 138.84 feet to a point on the North line,
South half, Southeast quarter of said Section 1; thence along said North line,
North 89 degrees 56 minutes 18 seconds East 21.48 feet to a point on the West
right-of-way line of the Evansville and Indianapolis Railroad, as recorded in
Deed Volume 50, Page 494 in said office of the Recorder; thence along said West
line, South 27 degrees 40 minutes 55 seconds West 1495.49 feet to a point on the
south line of said quarter section;  thence along said south quarter section
line,  North 89 degrees 46 minutes 34 seconds West 309.56 feet to the point of
beginning containing 42.61 acres.

Subject to all easements, rights-of-ways, building and use restrictions of
record.

Greensboro 750517.10

-39-